

NOTE AND WARRANT PURCHASE AGREEMENT
 
THIS NOTE AND WARRANT PURCHASE AGREEMENT (this "Agreement"), is executed as of
November 27, 2007, by and among Eugene Science, Inc., a Delaware corporation
(the "Company"), and the purchaser set forth on the signature page attached
hereto (the “Purchaser”).
 
WHEREAS, the Company wishes to sell and issue, and the Purchaser wishes to
purchase, the Company’s 10% senior secured note with an aggregate principal
amount of $600,000, and warrants to purchase the number of shares of Common
Stock (as defined below) set forth on the signature page hereto, which warrants
shall be exercisable for three years at a purchase price of $0.25 per share; and
 
WHEREAS, the Purchaser is willing to provide such financing on the terms and
subject to the conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Purchaser,
intending to be legally bound, agree as follows:
 
ARTICLE 1
DEFINITIONS
 
1.1 Defined terms. Certain capitalized terms used in this Agreement shall have
the specific meanings defined below:
 
“Business Day” shall mean a day other than a Saturday, Sunday, or other day on
which commercial banks are authorized or required by law to close.
 
“Closing Date” shall mean November 27, 2007 or any other date mutually agreed to
by the Company and the Purchasers.
 
“Indebtedness” shall mean (a) all indebtedness for borrowed money or other
obligations, extensions of credit, commitments or liabilities, whether current
or long term, contingent or matured, secured or unsecured, (b) all indebtedness
of the deferred purchase price of property or services whether represented by a
note, promise to pay or security agreement, (c) all indebtedness created or
arising under any conditional sale or other title retention agreement (even
though the rights and remedies of the seller or lender under such agreement in
the event of default may be limited to repossession or sale of such property),
(d) all indebtedness secured by a purchase money mortgage or other lien to
secure all or part to the purchase price of property subject to such mortgage or
lien regardless of whether the indebtedness secured thereby shall have been
assumed by the Company or is non recourse to the credit of the Company, (e) all
obligations under leases that have been or must be, in accordance with United
States Generally Accepted Accounting Principles, recorded as capital leases in
respect of which the Company is liable as lessee, (f) any liability in respect
of banker’s acceptances or letters of credit, and (g) without duplication all
indebtedness that is guaranteed by the Company or that the Company has agreed
(contingently or otherwise) to purchase or otherwise acquire or in respect of
which the Company has otherwise assured a creditor against loss.
 
“SEC Documents” shall mean complete and accurate copies of the Company’s (i)
Annual Report on Form 10-KSB for the fiscal year ended December 31, 2006,
together with all amendments, supplements and exhibits thereto (the “Form
10-KSB”), as filed with the Securities and Exchange Commission (the
“Commission”), (ii) Quarterly Report on Form 10-QSB for the quarterly period
ended September 30, 2007, together with all amendments, supplements and exhibits
thereto, as filed with the Commission, and (iii) other reports filed by the
Company with the Commission since December 31, 2006, together with all
amendments, supplements and exhibits thereto, each as made available through the
Commission’s website, www.sec.gov.

1

--------------------------------------------------------------------------------


 
ARTICLE 2
THE CLOSING
 
2.1 Closing. According to the terms and subject to the conditions of this
Agreement, the Company shall deliver to the Purchaser on the Closing Date: (a) a
10% senior secured note in the form attached hereto as Exhibit A with an
aggregate principal amount of $600,000 (the “Note”), and (b) warrants to
purchase a number of shares of the Company’s common stock, $0.001 par value per
share (“Common Stock”), equal to the quotient obtained by dividing (i) an amount
equal to 65% of the principal amount of the Note by (ii) an exercise price of
$0.25, in the form set forth in Exhibit B (the “Warrant”). For example, if the
principal amount of the Note is $600,000, then the Company shall issue to the
Purchaser a Warrant to purchase 1,560,000 shares of Common Stock
(($600,000*0.65)/$0.25). The Purchaser shall deliver to the Company on the
Closing Date, via wire transfer to the account set forth in Exhibit C, the
purchase price set forth on the signature page hereto.
 
2.2 Interest. The Note shall bear interest ("Interest") from the Closing Date
until the Maturity Date at the rate of 10% per annum (calculated on the basis of
the actual number of days elapsed over a year of 360 days).
 
2.3 Prepayment of the Note. The Company may from time to time prepay all or any
portion of the Note and all accrued but unpaid interest thereon without premium
or penalty of any type. The Company shall give the Purchaser at least three
Business Days prior written notice of its intention to prepay the Note,
specifying the date of payment and the total amount of the Note and the accrued
but unpaid interest to be paid on such date. In the event that the Company
elects to partially prepay the Note, such prepayment will be made pro rata based
on the principal balance of the Note held by the Purchaser.
 
2.4 Maturity Date. Unless the Note is earlier accelerated or prepaid pursuant to
the terms hereof, the Note and all accrued interest thereon shall be due and
payable in full on May 27, 2008, the 6 month anniversary of the Closing Date
(the “Maturity Date”); provided, however, that the Maturity Date of the Note may
be extended as set forth in Section 2.5 below.
 
2.5 Payment Extension Options. In the event that the Company does not pay the
Note in full by May 27, 2008, the Maturity Date shall be extended to November
27, 2008, so long as the interest due as of May 27, 2008 is paid by the Company
and the Company issues to the Purchaser a Warrant to purchase a number of shares
of Common Stock equal to the quotient obtained by dividing (i) an amount equal
to 12.5% of the outstanding principal amount of the Note, less any amount of
such Note prepaid by the Company prior to May 27, 2008, by (ii) an exercise
price of $0.25. For example, if the principal amount of the Note is $600,000,
then the Company shall issue to the Purchaser an additional Warrant to purchase
300,000 shares of Common Stock (($600,000*.125)/$0.25).
 
2

--------------------------------------------------------------------------------


 
ARTICLE 3
CONDITIONS PRECEDENT TO THE LOAN
 
(a) Conditions on the Closing Date. The obligation of the Purchaser to purchase
the Note pursuant to Section 2.1 shall be subject to the condition that: (i) the
Company shall have duly executed and delivered to the Purchaser the Note and
Warrants; (ii) the representations and warranties made by the Company in
Section 4 hereof shall be true and correct at the Closing Date, with the same
force and effect as if they had been made on and as of such date, the business
and assets of the Company shall not have been adversely affected in any material
way prior to the Closing Date, and the Company shall have performed and complied
with all obligations and conditions herein required to be performed or complied
with by it on or prior to the Closing Date; (iii) all corporate and other
proceedings in connection with the transactions contemplated at the Closing
Date, and all documents and instruments incident to such transactions, shall be
reasonably satisfactory in substance and form to the Purchaser, which shall have
received all such counterpart originals or certified or other copies of such
documents as they may reasonably request; (iv) the Company shall have reserved
for issuance shares of Common Stock issuable upon conversion of the Note or
exercise of the Warrants; (v) all authorizations, approvals, or permits, if any,
of any governmental authority or regulatory body of the United States or of any
state or foreign government that are required in connection with and prior to
the lawful sale and issuance of the Note and Warrants pursuant to this Agreement
shall have been duly obtained and shall be effective on and as of the Closing
Date; and (vi) no order enjoining the sale of the Note and Warrants shall have
been issued and no proceedings for such purpose shall be pending or, to the
Company’s knowledge, threatened by any governmental authority having
jurisdiction over this transaction and at the Closing Date the sale and issuance
of the Note and Warrants shall be legally permitted by all laws and regulations
to which the Purchaser and the Company are subject.
 
ARTICLE 4
CREATION OF SECURITY INTEREST
 
4.1 Grant of Security Interest. The Company’s obligations under the Note shall
be secured by a security interest of first priority in all right, title and
interest of the Company in and to the property described in Attachment 1 of, and
granted in accordance with the terms and form of, the Security Agreement
attached hereto as Exhibit C (the “Security Agreement”). The Company may not
grant a security interest in, or otherwise pledge, any of its assets to any
third party, other than the Purchaser, without the prior written consent of the
Purchaser. If this Agreement is terminated, the Purchaser’s interests in the
Collateral (as defined in the Security Agreement) shall continue until the
Company’s obligations hereunder are repaid in full. Upon payment in full of the
Company’s obligations hereunder, the Purchaser shall release its interest in the
Collateral and all rights therein shall revert to the Company.
 
4.2 Authorization to File Financing Statements. The Company hereby authorizes
the Purchaser, and grants the Purchaser a power of attorney, to file financing
statements and such other documents, upon prior notice to the Company, with all
appropriate jurisdictions to perfect or protect the Purchaser’s interests or
rights hereunder. Upon termination of the Purchaser’s interests in the
Collateral in accordance with Section 4.1, the Purchaser will promptly file a
termination statement terminating any financing statement filed hereunder, and
if the Purchaser does not file such termination statement as and when required,
the Purchaser hereby authorizes the Company to file such termination statement.
 
ARTICLE 5
COMPANY’S REPRESENTATIONS AND WARRANTIES
 
5.1 Due Authorization. The Company has full right, power and authority to enter
into this Agreement, to make the borrowings hereunder and execute and deliver
the Note as provided herein and to perform all of its duties and obligations
under this Agreement and the Note. The execution and delivery of this Agreement
will not, nor will the observance or performance of any of the matters and
things herein or therein set forth, violate or contravene any provision of law
or the Company's bylaws or certificate of incorporation. All necessary and
appropriate corporate action on the part of the Company has been taken to
authorize the execution and delivery of this Agreement.
 
3

--------------------------------------------------------------------------------


 
5.2 Enforceability. This Agreement has been validly executed and delivered by
the Company and constitutes a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its respective terms, subject
to applicable bankruptcy, insolvency, reorganization or similar laws relating to
or affecting the enforcement of creditors’ right and to the availability of the
remedy of specific performance.
 
5.3 Compliance with Laws. The nature and transaction of the Company's business
and operations and the use of its properties and assets do not, and during the
term of this Agreement shall not, violate or conflict with in any material
respect any applicable law, statute, ordinance, rule, regulation or order of any
kind or nature.
 
5.4 Absence of Conflicts. The execution, delivery and performance by the Company
of this Agreement, and the transactions contemplated hereby, do not constitute a
breach or default, or require consents under, any agreement, permit, contract or
other instrument to which the Company is a party, or by which the Company is
bound or to which any of the assets of the Company is subject, or any judgment,
order, writ, decree, authorization, license, rule, regulation, or statute to
which the Company is subject, and except as set forth herein, will not result in
the creation of any lien upon any of the assets of the Company.
 
5.5 Indebtedness. Except for Indebtedness reflected in the SEC Documents or
Indebtedness incurred by the Company in the ordinary course of its business
since the filing of the SEC Documents, the Company has no material Indebtedness
outstanding at the date hereof and will incur no material Indebtedness prior to
the Closing Date.
 
5.6 Litigation. Except as set forth in the SEC Documents, there is no action,
suit, proceeding or investigation pending or, to the Company’s knowledge,
currently threatened against the Company or any of its subsidiaries that
questions the validity of this Agreement or the right of the Company to enter
into it, or to consummate the transactions contemplated hereby, or that could
reasonably be expected to result, either individually or in the aggregate, in a
material adverse effect on the Company.
 
5.7 Authorized Capital Stock. The authorized capital stock of the Company
consists of 480,000,000 shares of Common Stock and 20,000,000 shares of
preferred stock, $0.001 par value per share (“Preferred Stock”). As of November
15, 2007, 40,315,705 shares of Common Stock and no shares of Preferred Stock
were validly issued and outstanding, fully paid and nonassessable and no shares
of Common Stock or Preferred Stock have been issued since then. Except as
disclosed in the SEC Documents, there are no outstanding options, warrants and
convertible securities of the Company, or any other rights to acquire securities
of the Company. The principal stockholders of the Company are as set forth in
the Form 10-KSB.
 
5.8 Material Contracts. Except as set forth in the SEC Documents, the Company is
not a party to or otherwise bound by any contract that is material to its
financial condition, operations, business or assets, and the Company is not a
party to or otherwise bound by any contract that may materially and adversely
affect its ability to consummate the transactions contemplated hereby.
 
5.9 Validity of Securities. The sale of the Note and Warrants, and the issuance
of shares of Common Stock upon conversion of the Note (the “Conversion Shares”)
or exercise of the Warrants (the “Warrant Shares”) (the Note, Warrants, the
Conversion Shares and Warrant Shares shall be referred to herein as the
“Securities”), are not subject to any preemptive rights or rights of first
refusal and, when issued, sold and delivered in compliance with the provisions
of this Agreement, will be duly and validly issued, fully paid and
nonassessable, and will be free of any liens, encumbrances or restrictions on
transfer; provided, however, that the Securities may be subject to restrictions
on transfer under state and/or federal securities laws as set forth herein or as
otherwise required by such laws at the time a transfer is proposed.
 
4

--------------------------------------------------------------------------------


 
5.10 Compliance with Other Instruments. The Company is not in violation of any
term of (i) its Certificate of Incorporation or Bylaws, (ii) any mortgage,
indenture, contract, agreement or instrument, or (iii) any judgment, decree or
order, or any statute, rule or regulation applicable to it or its properties,
the violation of which, in the case of clause (ii), could have a material
adverse effect on the business, operations, affairs, financial condition or
prospects of the Company, or any of its properties or assets, or in any material
impairment of the right or ability of the Company to carry on its business as
now conducted or as proposed to be conducted, or in any material liability on
the part of the Company (a “Material Adverse Effect”). The execution, delivery,
and performance of and compliance with this Agreement and the issuance and sale
of the Securities pursuant hereto will not result in any violation of any term
of (i) the Certificate of Incorporation or Bylaws of the Company, as each is
then in effect, (ii) any mortgage, indenture, contract, agreement, instrument,
or (iii) any judgment, decree, order, statute, rule or regulation, or be in
conflict with or constitute a default under any such term, or result in the
creation of any mortgage, pledge, lien, encumbrance, or charge upon any of the
properties or assets of the Company; and there is no term of the Certificate of
Incorporation or Bylaws, or any mortgage, indenture, contract, agreement,
instrument, or any judgment, decree, order, statute, rule or regulation, which
could reasonably be likely to have a Material Adverse Effect.
 
5.11 Title to Properties and Assets; Liens, etc. The Company has good and
marketable title to its properties and assets, in each case subject to no
mortgage, pledge, lien, encumbrance, or charge, other than (a) liens resulting
from taxes which have not yet become delinquent, or (b) minor liens,
encumbrances, or defects of title which do not, individually or in the
aggregate, materially detract from the value of the property subject thereto or
have a Material Adverse Effect. With respect to the properties and assets it
leases, the Company is in compliance with such leases and it holds a valid
leasehold free of any liens, claims or encumbrances that impair its present use
of such leased properties and assets.
 
5.12 Affiliates. Except as set forth in the SEC Documents, the Company (i) has
no subsidiaries, (ii) does not presently own or control, directly or indirectly,
any equity interest in any corporation, association, partnership, limited
liability company or other business entity and (iii) is not, directly or
indirectly, a participant in any joint venture, partnership or similar
arrangement.
 
5.13 Registration Rights. Except as set forth in the SEC Documents, the Company
is not under any obligation to register any of its presently outstanding
securities or any of its securities which may hereafter be issued.
 
5.14 Full Disclosure. The Company has provided the Purchasers with all the
information that the Purchasers have reasonably requested for deciding whether
to purchase the Securities. To the Company’s knowledge, neither this Agreement,
the representations and warranties by the Company contained herein, the Exhibits
hereto, nor any other written statement or certificate delivered or to be
furnished to the Purchasers in connection herewith, when read together, contains
any untrue statement of a material fact or knowingly omits to state a material
fact necessary in order to make the statements contained herein or therein not
misleading.
 
5.15 Changes. Since the date of the last SEC Document, there has not been:
 
(a) any change in the assets, liabilities, financial condition, or operating
results of the Company from that reflected in the Company’s balance sheets as at
December 31, 2006 and September 30, 2007, each as set forth in the SEC
Documents, except changes in the ordinary course of business that have not been,
in the aggregate, materially adverse; or
 
(b) to the Company’s knowledge, any other event or condition of any character
that might materially and adversely affect the business, properties, prospects,
or financial condition of the Company (as such business is presently conducted
and as it is proposed to be conducted).

5

--------------------------------------------------------------------------------


 
5.16 Proprietary Information. The Company has taken all reasonable security
measures to protect the secrecy, confidentiality, and value of all trade
secrets, know-how, inventions, designs, processes, and technical data required
to conduct its business.
 
5.17 Patents, Trademarks, etc. Except as set forth in the SEC Documents, the
Company has sufficient title and ownership of all material patents, patent
applications, licenses, trademarks, service marks, trade names, inventions,
processes, formulae, trade secrets, franchises, copyrights and other proprietary
rights necessary for the operation of its business as now conducted and as
proposed to be conducted (“Intellectual Property”) with no known infringement of
or conflict with the rights of others. To the Company’s knowledge, such
ownership and title are exclusive and not subject to termination without the
Company’s consent. Except for commercial software and applications generally
available to the public there are no outstanding options, licenses, or
agreements of any kind relating to the foregoing proprietary rights, nor is the
Company bound by or a party to any options, licenses or agreements of any kind
with respect to the material patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses, information, proprietary rights or
processes of any other person or entity. The Company is not aware of any third
party that is infringing or violating any of its patents, licenses, trademarks,
service marks, trade names, inventions, processes, formulae, trade secrets,
franchises, copyrights or other proprietary rights. The Company has not received
any communications alleging that the Company has violated or, by conducting its
business as proposed, would violate any of the patents, trademarks, service
marks, trade names, copyrights or trade secrets or other proprietary rights of
any other person or entity.
 
5.18 Offering. Assuming the accuracy of the representations and warranties of
the Purchasers contained in Article 6 hereof, the offer, issue, and sale of the
Securities: (a) are and will be exempt from the registration and prospectus
delivery requirements of the Securities Act of 1933, as amended (the “1933
Act”), and neither the Company nor any authorized agent acting on its behalf
will take any action hereafter that would cause the loss of such exemption; and
(b) have been registered or qualified (or are exempt from registration and
qualification) under the registration, permit, or qualification requirements of
all applicable state securities laws.
 
ARTICLE 6
PURCHASER’S REPRESENTATIONS AND WARRANTIES
 
6.1 Due Authorization. The Purchaser has full power and authority and has taken
all action necessary to authorize the Purchaser to execute, deliver and perform
the Purchaser’s obligations under this Agreement. This Agreement is the legal,
valid and binding obligation of the Purchaser in accordance with its terms.
 
6.2 Accredited Investor. The Purchaser is an “accredited investor” as that term
is defined in Regulation D promulgated under the 1933 Act.
 
6.3 Investment Experience. The Purchaser has not authorized any person to act as
such Purchaser’s Purchaser Representative (as that term is defined in Regulation
D of the General Rules and Regulations under the 1933 Act) in connection with
this transaction. The Purchaser has such knowledge and experience in financial,
investment and business matters that the Purchaser is capable of evaluating the
merits and risks of the prospective investment in the securities of the Company.
The Purchaser has consulted with such independent legal counsel or other
advisers as the Purchaser has deemed appropriate to assist the Purchaser in
evaluating the proposed investment in the Company. If other than an individual,
the Purchaser also represents that it has not been organized for the purpose of
acquiring the Securities.

6

--------------------------------------------------------------------------------


 
6.4 Adequate Means. The Purchaser (i) has adequate means of providing for the
Purchaser’s current financial needs and possible contingencies; and (ii) can
afford (a) to hold unregistered securities for an indefinite period of time as
required; and (b) sustain a complete loss of the entire amount of the
subscription.
 
6.5 Access to Information. The Purchaser has been afforded the opportunity to
ask questions of, and receive answers from the officers and/or directors of the
Company acting on its behalf concerning the terms and conditions of this
transaction and to obtain any additional information, to the extent that the
Company possesses such information or can acquire it without unreasonable effort
or expense, necessary to verify the accuracy of the information furnished; and
has had such opportunity to the extent the Purchaser considers it appropriate in
order to permit the Purchaser to evaluate the merits and risks of an investment
in the Company. It is understood that all documents, records and books
pertaining to this investment have been made available for inspection, and that
the books and records of the Company will be available upon reasonable notice
for inspection by investors during reasonable business hours at its principal
place of business. The foregoing shall in no way be deemed to limit the ability
of the Purchaser to rely on the representations and warranties set forth herein
or incorporated herein by reference.
 
6.6 No Resale. The Securities being purchased hereunder are being acquired
solely for the account of the Purchaser, for the Purchaser’s investment and not
with a view to, or for resale in connection with, any distribution in any
jurisdiction where such sale or distribution would be precluded.
 
6.7 Restricted Securities. The Purchaser understands that the Securities are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances. In this connection, the Purchaser represents that
it is familiar with Rule 144 under the 1933 Act, and understands the resale
limitations imposed thereby and by the 1933 Act.
 
6.8 Further Limitations on Disposition. Without in any way limiting the
representations set forth above, the Purchaser further agrees not to make any
disposition of all or any portion of the Securities other than the Note unless
and until the transferee has agreed in writing for the benefit of the Company to
the representations contained in this Section 6.8; provided, that this Section
6.8 shall not apply to the disposition of all or any portion of the Securities
if:
 
(a) there is then in effect a registration statement under the 1933 Act covering
such proposed disposition and such disposition is made in accordance with such
registration statement; and
 
(b) (i) the Purchaser shall have notified the Company of the proposed
disposition and shall have furnished the Company with a reasonably detailed
statement of the circumstances surrounding the proposed disposition and shall
furnish transferor representations as may reasonably be requested by the
Company, and (ii) if reasonably requested by the Company, the Purchaser shall
have furnished the Company with an opinion of counsel, reasonably satisfactory
to the Company, that such disposition will not require registration of such
shares under the 1933 Act.
 
Notwithstanding the provisions of paragraphs (a) and (b) above, no such
registration statement or opinion of counsel shall be necessary for a transfer
if the Purchaser is a partnership, limited liability company or corporation to a
partner, member or shareholder of such partnership, limited liability company or
corporation as the case may be or a retired partner or member of such
partnership or limited liability company who retires after the date hereof, or
to the estate of any such partner or member or retired partner or member or the
transfer by gift, will or intestate succession of any partner to his spouse or
to the siblings, lineal descendants or ancestors of such partner or his spouse,
if the transferee agrees in writing to be subject to the terms hereof to the
same extent as if he, she or it were an original Purchaser hereunder.
 
7

--------------------------------------------------------------------------------


 
6.9 Legend. The Purchaser hereby acknowledges and agrees that the Company may
insert the following or similar legend on the face of the certificates
evidencing the Note, the Warrants, the Warrant Shares or the Conversion Shares
purchased by the Purchaser if required in compliance with the 1933 Act or state
securities laws:
 
“These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or any state securities laws and may not be sold
or otherwise transferred or disposed of except pursuant to an effective
registration statement under the Securities Act and any applicable state
securities laws, or an opinion of counsel satisfactory to counsel to the issuer
that an exemption from registration under the Securities Act and any applicable
state securities laws is available.”


6.10 General Solicitation. The Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
ARTICLE 7
COVENANTS
 
7.1 Registration Rights.
 
(a) If the Company prepares and files a Registration Statement under the 1933
Act or otherwise registers securities under the 1933 Act as to any of its
securities (other than under a Registration Statement pursuant to Form S-8 or
Form S-4) (each such filing, a "Registration Statement"), it will give written
notice by registered mail, at least 20 days prior to the filing of such
Registration Statement to the Purchaser of its intention to do so. The Company
shall include all Warrant Shares (the “Registrable Securities”) in such
Registration Statement with respect to which the Company has received written
requests for inclusion therein within 15 days of actual receipt of the Company's
notice.
 
(b) In the event of an underwritten registered offering, if the managing
underwriter(s) advise the Company in writing that in their opinion the number of
Registrable Securities exceeds the number of Registrable Securities which can be
sold therein without adversely affecting the marketability of the offering, the
Company will include in such registration the number of Registrable Securities
requested to be included which in the opinion of such underwriter(s) can be sold
without adversely affecting the marketability of the offering, pro rata among
the respective holders thereof on the basis of the amount of Registrable
Securities owned by each such holder.
 
7.2 Restriction on Debt Issuances. So long as any amounts remain outstanding
under the Notes, the Company shall not, without the prior consent of the
Purchasers, issue or sell more than $3,000,000 of debt in the aggregate
(including the Note and the senior secured promissory notes issued pursuant to
those certain Note and Warrant Purchase Agreements dated as of July 2, 2007 and
August 24, 2007), except for Permitted Indebtedness, so long as any of the
principal amount or interest on the Note remains unpaid unless (a) the proceeds
of the issuance or sale of the Company’s debt, directly from the gross proceeds
of the issuance or sale, will be used to repay all outstanding principal and
accrued interest owed under the Note or (b) the debt issued and sold by the
Company is a subordinated convertible debenture which will mature no earlier
than six months after the Maturity Date. “Permitted Indebtedness” means
indebtedness to trade creditors incurred in the ordinary course of business, and
extensions, refinancings and renewals of any items of any existing indebtedness.

8

--------------------------------------------------------------------------------


 
7.3 Restriction on Payments. So long as any amounts remain outstanding under the
Note, the Company shall not, without the prior consent of the Purchasers, make
any payments to its officers, directors, stockholders or related parties,
whether for accrued and unpaid salaries or otherwise, in excess of $200,000 in
the aggregate.
 
7.4 Observation Rights. So long as any amounts remain outstanding under the
Note, and subject to the limitations set forth in this Section 7.4, the Company
shall permit a representative of the Purchaser to be present in a nonvoting
observer capacity at all meetings of the Company’s board of directors (the
“Board”) or any committee thereof, including any telephonic meetings, and the
Company will give the Purchaser’s designated representative notice of such
meetings, by telecopy or by such other means as such notices are delivered to
the members of the Board at the same time notice is provided or delivered to the
Board; provided, however, that (a) such representative shall agree to hold in
confidence and trust and to act in a fiduciary manner with respect to all
information so provided, and (b) the Company reserves the right to withhold any
information and to exclude such representative from any meeting or portion
thereof if, in the reasonable good faith judgment of the Board, access to such
information or attendance at such meeting is reasonably likely to (i) adversely
affect the attorney-client privilege between the Company and its counsel with
respect to any matter, (ii) result in a conflict of interest between the Company
and the Purchaser, or (iii) result in a violation of a confidentiality agreement
between the Company and a third party. The Purchaser, on behalf of itself and
its representative, agrees that it shall not use any information obtained by it
pursuant to its rights under this Section 7.4 except relative to its interests
in the Company hereunder and otherwise only as expressly authorized in writing
by the Company. The Purchaser, and its representative, shall use the same degree
of care to protect the Company’s confidential information as the Purchaser uses
to protect its own confidential information of like nature, but in no
circumstances with less than reasonable care.
 
ARTICLE 8
MISCELLANEOUS
 
8.1 Successors and Assigns. Subject to the exceptions specifically set forth in
this Agreement, the terms and conditions of this Agreement shall inure to the
benefit of and be binding upon the respective executors, administrators, heirs,
successors and assigns of the parties. This Agreement may be assigned solely by
the Purchaser.
 
8.2 Titles and Subtitles. The titles and subtitles of the Sections of this
Agreement are used for convenience only and shall not be considered in
construing or interpreting this agreement.
 
8.3 Notices. Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be delivered personally or by facsimile
(receipt confirmed electronically) or shall be sent by a reputable express
delivery service or by certified mail, postage prepaid with return receipt
requested, addressed as follows:
 
    if to the Company, to:
 
Eugene Science, Inc
8th Floor, LG Palace Building
165-8 Donggyo-Dong, Mapo-Gu
Seoul, Korea
Attn: Chief Executive Officer
Fax: 82-2-338-6096
 
    if to the Purchaser, to the addresses set forth in the signature page.

9

--------------------------------------------------------------------------------


 
Any party hereto may change the above specified recipient or mailing address by
notice to the other parties given in the manner herein prescribed. All notices
shall be deemed given on the day when actually delivered as provided above (if
delivered personally or by facsimile, provided that any such facsimile is
received during regular business hours at the recipient's location) or on the
day shown on the return receipt (if delivered by mail or delivery service).
 
8.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of California without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of California or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than the State of California. The parties
hereto hereby agree that any suit or proceeding arising under this Agreement, or
in connection with the consummation of the transactions contemplated hereby,
shall be brought solely in a federal or state court located in the County of
Orange, State of California. The prevailing party in any suit or proceeding
shall be entitled to its reasonable attorneys’ fees and costs.
 
8.5 Waiver and Amendment. Any term of this Agreement may be amended, waived or
modified with the written consent of the Company and the Purchasers.
 
8.6 Remedies. The rights and remedies of the Purchaser described herein shall be
cumulative and not restrictive of any other rights or remedies available under
any other instrument, at law or in equity.
 
8.7 Counterparts.  This Agreement may be executed in one or more identical
counterparts each of which when taken together shall constitute one and the same
Agreement.
 
[Remainder of Page Intentionally Left Blank; Signature Page Follows] 

10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have caused this Note and Warrant Purchase
Agreement to be signed in their names on the date first set forth above.


The Warrants are to be issued in:
            
Print Name of Investor
____ individual name
Principal Amount of Note: $  .00
 
 
 
____ tenants in the entirety
Purchaser price paid:   $  .00 
 
 
 
____ corporation (an officer must sign)
 
                
Signature of Authorized Person
 
 
____ partnership (all general partners must sign)
 
                
Name of Authorized Signatory
 
 
____ trust
 
 
 
____ limited liability company
 
Address of Investor:
            
            
Facsimile No.:    

 


EUGENE SCIENCE, INC.


                                
Name: Seung Kwon Noh
Title: Chief Executive Officer
 
 


Signature Page to Note and Warrant Purchase Agreement
 

--------------------------------------------------------------------------------




EXHIBIT A
10% SENIOR NOTE
 
See attached.
 

EXHIBIT A

--------------------------------------------------------------------------------


 
EXHIBIT B
COMMON STOCK PURCHASE WARRANT
 
See attached.
 

EXHIBIT B

--------------------------------------------------------------------------------



EXHIBIT C
SECURITY AGREEMENT
 
See attached.
 



EXHIBIT C

--------------------------------------------------------------------------------



EXHIBIT D
WIRE TRANSFER INSTRUCTIONS


Wiring instructions for incoming wires:


Bank routing # ________________


Bank Name: WOORI BANK HAPCHONG DONG BR 


Bank Address: ______________


Beneficiary: Eugene Science, Inc.


ACCOUNT # 1081-300-353029
 
Swift Code: HVBKKRSE
 
EXHIBIT D

--------------------------------------------------------------------------------


 